Exhibit 10.1

RETIREMENT AND CONSULTING AGREEMENT

THIS RETIREMENT AND CONSULTING AGREEMENT (“Agreement”) is made and entered into
on July 17, 2019 (the “Effective Date”), by and among Citizens Business Bank
(“the Bank”) and CVB Financial Corp. (“CVB” and with the Bank hereinafter
collectively referred to as “the Company”), on the one hand, and Christopher D.
Myers (“Myers”) on the other hand, on the basis of the following.

WHEREAS, Myers currently serves as the President and Chief Executive Officer of
the Company pursuant to an employment agreement, dated September 12, 2018 (the
“Employment Agreement”), the term of which is scheduled to expire on
September 12, 2021;

WHEREAS, Myers has elected to retire and end his employment relationship with
the Company prior to the scheduled expiration of the Employment Agreement term;

WHEREAS, the Company and Myers have agreed that Myers shall retire effective
March 15, 2020;

WHEREAS, the Company desires to retain Myers as a consultant for the period
described herein and believes that Myers’ continued services during the
consulting arrangement are vital to ensure the transition of Myers’ duties and
the continuity of the Company’s business;

WHEREAS, Myers hereby accepts such retention as a consultant for the Consulting
Period in accordance with the terms and conditions set forth herein; and

WHEREAS, the early termination of the Employment Agreement shall be addressed in
an amendment to the Employment Agreement (the “Amendment”) and Myers agrees that
shortening the term of the Employment Agreement as set forth in the Amendment
shall not trigger any of the rights or obligations set forth in Section F
(Termination) of the Employment Agreement.

A.        Purpose of Engagement. The Company hereby retains Myers to serve as a
consultant to the Company and its subsidiaries during the Consulting Period. As
a consultant, Myers agrees to perform diligently and faithfully the services set
forth on Appendix A (the “Services”). During the Consulting Period, Myers will
make himself reasonably available to perform the Services. While the amount of
time the performance of the Services require may vary, it is anticipated that
the provision of the Services shall average no more than eight hours per week.

B.        Consulting Period. Myers shall perform the Services beginning
March 16, 2020 and ending December 31, 2020, unless sooner terminated, as
provided in Section H, below (the “Consulting Period”). By signing this
Agreement, Myers hereby formally resigns from his position as President and
Chief Executive Officer of the Company and from the Boards of Directors of the
Company and all other direct and indirect subsidiaries of the Company effective
as of March 15, 2020.

C.        Consulting Fee. Beginning March 16, 2020 and lasting to and including
the end of the Consulting Period, the Company shall pay Myers a consulting fee
of $25,000 per month (pro-rated for any partial months) (“Consulting Fee”). In
addition, during the Consulting Period, the Company shall reimburse Myers for
actual out-of-pocket expenses reasonably incurred by Myers in connection with
the Services, subject to the Company’s expense reimbursement policy as in effect
from time to time. The Consulting Fee shall be paid in arrears by the Company to
Myers by direct



--------------------------------------------------------------------------------

deposit within five business days following the last day of the month to which
the Consulting Fee applies. For the sake of clarity, while Myers is required to
make himself reasonably available to perform the Services, Myers shall not be
required to achieve any specific metrics or perform the Services for any
specific number of hours to earn the Consulting Fee.

D.        Grant of RSUs. As additional consideration for the Services during the
Consulting Period, the Company shall grant Myers time-vesting restricted stock
units (RSUs) pertaining to 90,000 shares of the CVB common stock pursuant to the
Company’s 2018 Equity Incentive Plan, which shall vest as to all 90,000 Shares
on December 31, 2020, provided that the Consulting Period continues to and
including such date, or shall vest earlier as to all 90,000 shares upon:
(1) Myers’ death during the Consulting Period; or (2) a Change in Control (as
such term is defined in the Company’s 2018 Equity Incentive Plan) prior to the
end of the Consulting Period.

E.        Continued Use and Return of Company Automobile. During the Consulting
Period, the Company shall continue to provide Myers the automobile currently
available to him for business use pursuant to Section D.2 of the Employment
Agreement. At the end of the Consulting Period, Myers shall return the
automobile provided to him by the Company (in accordance with Section D.2 of the
Employment Agreement).

F.        No Other Benefits. Myers acknowledges and agrees that, during the
Consulting Period, he shall be entitled to no other compensation or benefits of
any kind, except as set forth herein.

G.        Restrictions. Myers acknowledges and agrees that, during the
Consulting Period, he continues to owe the Company and its subsidiaries a duty
of loyalty and an obligation to act in the best interest of the Company and its
subsidiaries at all times. Myers agrees that, during the Consulting Period,
without the express prior written approval of the Company, he shall not, own,
manage, operate, control, or have any interest in the ownership, management,
operation, or control of, or be connected as a shareholder, member, partner,
principal, director, officer, manager, investor, organizer, founder, trustee,
employee, advisor, consultant, agent, or representative of or with, any business
or Enterprise engaged in providing Financial Services anywhere in the United
States. Notwithstanding anything to the contrary set forth herein, Myers shall
not be deemed to be in contravention of this restriction if Myers participates
in any such business solely as a passive investor in up to 1% of the equity
securities or 5% of the debt securities of a company or partnership. For
purposes of this Agreement: (i) “Financial Institution” shall mean a “depository
institution” as that term is defined in 12 C.F.R. Section 348.2, and any parent,
subsidiary or affiliate thereof; (ii) “Financial Services” shall mean: any
banking, financial or other services provided by a bank, trust company, fintech
company, credit union or other Financial Institution (including any Financial
Institution or trust company in formation), including but not limited to the
origination, purchasing, selling and servicing of commercial, real estate,
residential, construction, consumer and other loans; the engagement of an agent
bank to issue credit cards and process credit card transactions and billing; the
issuance, origination, sale and servicing of letters of credit and swap
arrangements; the solicitation and provision of deposit services and services
related thereto; and the provision of wire transfer, direct payment, foreign
currency exchange, and other customary community banking services provided by
the Company or its subsidiaries for the period beginning twelve months prior to
Myers’ retirement and ending upon expiration of the Consulting Period; and (iii)
“Enterprise” shall mean: the provision of Financial Services conducted by the
Company or its subsidiaries during the period beginning twelve months prior to
Myers’ retirement and ending upon expiration of the Consulting Period.

 

2



--------------------------------------------------------------------------------

H.        Termination. The Company may terminate this Agreement with Cause (as
defined in and pursuant to the Employment Agreement) at any time during the
Consulting Period. Upon a termination of this Agreement with Cause, the Company
shall pay Myers the pro-rated Consulting Fee for the month in which the
termination with Cause occurs and all vesting of the RSUs shall cease effective
on the termination date of this Agreement with Cause. Myers acknowledges and
agrees that he shall be entitled to no other compensation or benefits upon an
early termination of this Agreement except as set forth in this Section H. For
the sake of clarity, a termination of this Agreement with Cause shall not affect
Myers’ entitlement to any compensation or benefits vested prior to or on the
date of termination for Cause.

I.        Independent Contractor. Myers is retained by the Company herein only
for the purposes and to the extent set forth in this Agreement and Appendix A,
and Myers’ relationship to the Company and its subsidiaries during the
Consulting Period shall be that of an independent contractor. As an independent
contractor, Myers shall have no authority to bind the Company or its
subsidiaries in any way. During the Consulting Period, Myers shall not be
considered under this Agreement as having employee status or as being entitled
to participate in any plans or arrangements by the Company or its subsidiaries
pertaining to or in connection with any fringe benefit made available to some or
all of the Company’s employees, except as set forth in this Agreement.

J.        Taxes. Myers acknowledges that no federal or state withholding taxes,
FICA, SDI, or other employee payroll taxes or deductions are intended to be made
with respect to the compensation paid to Myers pursuant to this Agreement. Myers
is responsible for all such taxes, and agrees to report for federal and state
income and any other tax purposes all compensation paid to Myers pursuant to
this Agreement (including but not limited to income from either the vesting or
the payment of dividends on the RSUs), and to pay all taxes due thereon. Myers
further agrees to indemnify, defend and hold the Company and its subsidiaries
harmless in the event that any claims are made by any taxing authority, by
reason of Myers’ failure to properly pay any and all taxes which are due in
relation to the Services.

K.        Miscellaneous.

(1)        Notices. Any notice, request, demand or other communication required
or permitted hereunder shall be provided in accordance with Section G.7 of the
Employment Agreement.

(2)        California Law. This Agreement is to be governed by and construed
under the laws of the State of California, without regard to the choice of law
provisions of California, except to the extent federal law mandatorily applies,
in which case this Agreement shall be governed by and construed under federal
law.

(3)        Invalid Provisions. If Myers successfully asserts that any of the
restrictions set forth in Section G of this Agreement is unenforceable, Myers
shall repay and/or return any compensation or benefit received for signing it.

(4)        Entire Agreement. This Agreement, the Notice of Grant and Restricted
Stock Unit Agreement for the grant of the RSUs pursuant to Section D above, any
confidentiality, proprietary information, or inventions agreements signed by
Myers during his employment with the Company (all of which survive the
termination of the employment relationship), and all relevant

 

3



--------------------------------------------------------------------------------

portions of the Employment Agreement which survive the termination of the
employment relationship (Sections B.4 and G.1-G.13), constitute the entire
agreement between Myers and the Company concerning the terms of the consulting
arrangement set forth herein. All prior discussions and negotiations concerning
this retirement and consulting arrangement have been and are merged and
integrated into, and are superseded by, this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, oral or otherwise, have been made by any party, or anyone acting on
behalf of any party, which are not embodied herein, and that no other agreement,
statement, or promise pertaining to this retirement and consulting arrangement
that is not contained in this Agreement shall be valid or binding. This
Agreement may not be modified or amended by oral agreement, but only by an
agreement in writing signed by an authorized representative of the Company and
Myers.

(5)        Waiver of Breach. Any failure or delay by either party in enforcing
any provision of this Agreement shall not operate as a waiver thereof. The
waiver by either party of a breach of any provision of this Agreement by the
non-waiving party shall not operate or be construed as a waiver of any
subsequent breach or violation thereof. All waivers shall be in writing and
signed by the party to be bound.

(6)        Applicability of Agreement. Except as set forth in the Employment
Agreement, this Agreement does not create, and shall not be construed as
creating, any rights enforceable by a person not a party to this Agreement.

(7)        Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each
party hereto and delivered to each party hereto. A PDF containing a signature
that was on the original document that was the subject of the PDF shall be
deemed for all purposes to be an originally signed copy of the document.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Bank and CVB have caused this Agreement to be executed
by a duly authorized officer or representative and Myers has executed this
Agreement on and to be effective as of July 17, 2019.

 

Dated: July 17, 2019     CITIZENS BUSINESS BANK     By:  

/s/ Raymond V. O’Brien III

     

Name: Raymond V. O’Brien III

     

Title: Chairman of Board of Directors

Dated: July 17, 2019     CVB FINANCIAL CORP.     By:  

/s/ Raymond V. O’Brien, III

     

Name: Raymond V. O’Brien III

     

Title: Chairman of Board of Directors

    CHRISTOPHER D. MYERS Dated: July 17, 2019    

/s/ Christopher D. Myers

    Christopher D. Myers

 

5